Citation Nr: 0100024	
Decision Date: 01/02/01    Archive Date: 01/11/01

DOCKET NO.  99-17 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability rating for 
lumbosacral strain, currently evaluated as 40 percent 
disabling.  

2.  Entitlement to an increased disability rating for left 
shoulder bursitis (minor), currently evaluated as 20 percent 
disabling.

3.  Entitlement to an increased (compensable) disability 
rating for os tibiale externum, left foot, status post 
operative.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. L. Wight


REMAND

The veteran served on active duty from December 1971 to 
October 1973 and from February 1979 to July 1984.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a March 1999 rating decision rendered by the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), that denied the above claims.

Additional development of the evidentiary record is required.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, ____ (2000) (to be codified at 
38 U.S.C. § 5103A).  Under this law, VA has a duty to make 
reasonable efforts to assist a veteran in obtaining evidence 
necessary to substantiate the veteran's claim, including a 
medical examination.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ____ 
(2000) (to be codified at 38 U.S.C. § 5103A(a)(d)).  

Here, the recent October 1998 VA examination reports are 
inadequate.  The VA examinations of the veteran's feet, 
joints, and back were conducted by a single examiner.  The 
feet and joints examination reports indicate that the 
veteran's claims folder was not available for review.  The 
"duty to assist" requires a "thorough and contemporaneous 
medical examination" that is sufficient to ascertain the 
current level of disability, and accounts for its history.  
Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  This medical 
examination must consider the records of prior medical 
examinations and treatment in order to assure a fully 
informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  Accordingly, re-examination that takes into account 
the veteran's history is prudent.  

Further, the RO should make arrangements to obtain any 
recent, relevant treatment records of the veteran and 
associate them with the claims file. 

Accordingly, this case is REMANDED for the following:

1.  Ask the veteran to provide the names 
of all VA medical centers from which he 
has received treatment for his low back, 
left shoulder, and left foot disorders 
since 1998, as well as the approximate 
dates of treatment.  When the veteran has 
provided this information, obtain and 
associate with the claims file all VA 
treatment records.  Any other treatment 
of which the veteran provides notice 
should also be obtained.  All records 
maintained are to be requested, to 
include examination reports, treatment 
records, progress notes, and 
hospitalization records, to include those 
maintained in paper form and those 
maintained electronically (e.g., in 
computer files) or on microfiche.  If a 
facility from which records are requested 
does not have any records, or the records 
have been transferred to another 
location, that information should be 
provided to the RO so that appropriate 
follow-up may be made.  

2.  Ask the veteran to provide the names, 
addresses, and approximate dates of 
treatment for all private medical 
providers who have treated him for his 
low back, left shoulder, and left foot 
disorders since 1998.  Ask him to provide 
an appropriate release for each care 
provider.  Request from each provider so 
identified copies of all treatment 
records for the veteran that are 
adequately identified.  Associate all 
responses with the claims file.  If any 
request for private treatment records is 
unsuccessful, notify the veteran so he 
may obtain and submit the records 
himself.

3.  Schedule the veteran for appropriate 
VA examination(s) of the lumbar spine, 
left shoulder, and left foot.  The 
examiner(s) should be provided a copy of 
this remand together with the veteran's 
entire claims folder, and the 
examiner(s) is asked to indicate that he 
or she has reviewed the claims folder.  
All necessary tests, including x-rays if 
indicated, should be conducted and the 
examiner(s) should review the results of 
any testing prior to completion of the 
report(s).

The examiner(s) should note detailed 
range of motion measurements for the 
lumbar spine, left shoulder, and left 
foot and should state what is considered 
normal range of motion.  The examiner(s) 
should further state whether or not the 
nature of the veteran's service-
connected left foot disorder involves 
limitation of motion.

Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be 
addressed: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination.  The examiner is asked 
to describe whether pain significantly 
limits functional ability during flare-
ups or when the lumbar spine, left 
shoulder, or left foot is used 
repeatedly.  All limitation of function 
must be identified.   If there is no 
pain, no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.  38 C.F.R. 
§§ 4.40, 4.45 (2000).

Concerning the lumbar spine, the 
examiner(s) should state whether or not 
there is ankylosis of the spine.  The 
examiner(s) shoulder further state, if 
possible, the frequency of recurring 
attacks of intervertebral disc syndrome, 
if the veteran suffers such attacks, and 
the extent to which relief is experienced 
between such attacks. 

With respect to the veteran's left 
shoulder, the examiner(s) should specify 
whether any of the following is shown on 
examination:

a.  Ankylosis of scapulohumeral 
articulation.  If indicated, the 
examiner should identify if such 
ankylosis results in favorable 
abduction to 60 degrees (or able to 
reach the mouth and head); 
unfavorable abduction limited to 25 
degrees from side; or intermediate 
ankylosis between favorable and 
unfavorable;
b.  Limitation of motion of the left 
arm to 25 degrees from side;
c.  Fibrous union of the humerus; 
d.  nonunion of the humerus (false 
flail joint); or 
e.  loss of head of the humerus 
(flail shoulder); 

With respect to the veteran's left foot, 
the examiner(s) should discuss in detail 
the effect of the symptomatology 
resulting from the service-connected 
condition on the function of the foot and 
the degree of impairment of function to 
the foot, i.e., proffer an opinion as to 
whether this disability is "moderate," 
moderately severe," or "severe." 

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical 
findings on examination should be 
directly addressed and discussed in the 
examination report(s).

The examiner(s) must provide a 
comprehensive report(s) including 
complete rationales for all conclusions 
reached.  If further testing or 
examination by other specialists is 
determined to be warranted in order to 
evaluate the residuals of the conditions 
in issue, such testing or examination is 
to be accomplished.

4.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report(s).  
If the requested examination(s) does not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report(s) 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000);  see also Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

6.  Readjudicate the veteran's claims, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand.  
		
7.  If the decision with respect to the 
claims remains adverse to the veteran, he 
and his representative
should be furnished a supplemental 
statement of the case
and afforded a reasonable period of time 
within which to 
respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of these claims as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03. 

		
	P.M. DILORENZO
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 

